Citation Nr: 0318942	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  92-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for squamous cell 
carcinoma.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for a respiratory 
disease.

5.  Entitlement to service connection for a bilateral hip 
disorder.

6.  Entitlement to service connection for post operative 
residuals of left inguinal hernia.

7.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling, 
effective prior to November 4, 1999.

8.  Entitlement to an increased evaluation for left ear 
hearing loss, rated as zero percent disabling, effective 
prior to January 2002, and as 10 percent disabling, effective 
as of January 2002.

9.  Entitlement to an effective date prior to November 7, 
1996, for service connection for post operative residuals of 
prostate cancer.

10.  Entitlement to an effective date prior to October 13, 
1999, for service connection for tinnitus.

11.  Entitlement to an effective date prior to November 13, 
2000, for a right eye disability.

12.  Entitlement to a total rating for compensation purposes 
based on individual unemployability, effective prior to 
November 4, 1999.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from November 1957 
to April 1958, and active service from September 1958 to 
September 1963 and from January 1964 to June 1978.  He served 
in Vietnam from September 1967 to September 1968.

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1991 and later RO decisions that determined 
there was no new and material evidence to reopen claims for 
service connection for residuals of a right eye injury, a 
back disorder, a disorder manifested by various joint pains, 
and tinnitus; denied an increased evaluation for PTSD (rated 
30 percent); denied an increased (compensable) rating for 
left ear hearing loss; and denied a total rating for 
compensation purposes based on individual unemployability.  
In a December 1997 decision, the Board determined there was 
no new and material evidence to reopen the claims for service 
connection for residuals of a right eye injury, a back 
disorder, a disorder manifested by various joint pains, and 
tinnitus.  The December 1997 Board decision also denied the 
claims for an increased evaluation for PTSD, an increased 
(compensable) evaluation for left ear hearing loss, and a 
total rating for compensation purposes based on individual 
unemployability because the veteran failed to report for VA 
scheduled examinations without good cause.

The veteran appealed the December 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 1999 order, the Court granted a motion from the 
counsel for the VA Secretary to vacate and remand the 
December 1997 Board decision with regard to the issues of 
entitlement to an increased evaluation for PTSD, entitlement 
to an increased (compensable) evaluation for left ear hearing 
loss, and entitlement to a total rating for compensation 
purposes based on individual unemployability.  In the June 
1999 order, the Court held that the application to reopen 
claims for service connection for residuals of a right eye 
injury, a back disorder, a disorder manifested by multiple 
joint pains, and tinnitus was abandoned because the veteran 
had failed to pursue these matters.  Buckinger v. Brown, 5 
Vet. App. 435, 436 (1993).  The June 1999 Court order also 
ordered the Board to adjudicate the issue of the veteran's 
entitlement to fee basis medical examinations from private 
sources.  Thereafter, the case was returned to the Board.  

In February 2000, the Board remanded the case to the RO for 
additional action regarding the issues of entitlement to an 
increased evaluation for PTSD, an increased (compensable) 
evaluation for left ear hearing loss, a total rating for 
compensation purposes based on individual unemployability, 
and to fee basis examinations from private sources.  
Subsequent RO rating decisions increased the evaluation for 
the PTSD from 30 to 100 percent, effective from November 4, 
1999; increased the evaluation for the left ear hearing loss 
from zero to 10 percent, effective from January 2002; 
determined that there was no new and material evidence to 
reopen a claim for service connection for a low back 
disability; denied service connection for squamous cell 
carcinoma, diverticulitis, a respiratory disease, a bilateral 
hip disorder, and post operative residuals of left inguinal 
hernia; denied an effective date earlier than November 7, 
1996, for service connection for post operative residuals of 
prostate cancer; denied an effective date earlier than 
October 13, 1999 for service connection for tinnitus; denied 
an effective date earlier than November 13, 2000 for service 
connection for a right eye disability; and denied a total 
rating for compensation purposes based on unemployability, 
effective prior to November 4, 1999.  

Inasmuch as higher evaluations are potentially available for 
the PTSD and the left ear hearing loss, and a total rating 
prior to November 4, 1999, and the issues of increased 
evaluations for PTSD, left ear hearing loss, and a total 
rating for compensation based on unemployability were already 
in appellate status at the time increased evaluations were 
assigned for the PTSD and the left ear hearing loss, the 
Board will consider entitlement to an increased evaluation 
for PTSD, effective prior to November 4, 1999, an increased 
evaluation for the left ear hearing loss for the entire 
period, and a total rating for compensation based on 
unemployability, effective prior to November 4, 1999.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). The veteran appealed the 
new determinations noted in the previous paragraph and the 
Board has classified the issues for consideration as shown on 
the first 2 pages of this decision.  In view of the following 
decision with regard to the claim for a rating in excess of 
30 percent for PTSD, effective prior to November 4, 1999, the 
claim for a total rating for compensation purposes based on 
unemployability, effective prior to November 4, 1999, is 
considered moot.  VAOPGCPREC 6-99.  This will be reflected in 
the Order at the end of this decision.

In the February 2000 remand, the Board requested the RO to 
have the VA Veterans Health Administration adjudicate the 
veteran's claim for fee-basis medical examinations from 
private sources and to send him an appropriate statement of 
the case if the claim was denied.  On various dates in 2000, 
2002, and 2003 the RO asked the VA Medical Center (VAMC) in 
Salisbury, North Carolina to perform this action.  This issue 
has not yet been developed for appeal and the Board will not 
adjudicate it.  This issue is referred to the RO for 
appropriate action with instructions to remind the VAMC in 
Salisbury, North Carolina that a remand by the Board or Court 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran has also complained that he was 
refused hearing aids by VAMC Durham and upper and lower 
partial dentures by VAMC Fayetteville.  The recent grant of a 
100 percent disability rating may change that.  These matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The December 1997 Board decision determined there was no 
new and material evidence to reopen a claim for service 
connection for a back condition.

2.  Evidence received subsequent to the December 1997 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disorder.

3.  Squamous cell carcinoma was not present in service or for 
many years later, and it is not related to an incident of 
service, including exposure to agent orange.

4.  Diverticulitis was not present in service or demonstrated 
after service; a left inguinal hernia was not present in 
service or for many years later, and is unrelated to a 
disease or injury in service.

5.  A respiratory disease was not present in service or for 
many years later, and is unrelated to an incident in service.

6.  A disorder of the right or left hip was not present in 
service or demonstrated after service.

7.  The veteran's PTSD prior to November 4, 1999, was 
manifested primarily by anxiety, depression, recollections of 
events in Vietnam, anger, and diminished concentration that 
rendered him demonstrably unable to obtain or retain 
substantially gainful employment.

8.  On VA audiological evaluation in January 2002 the veteran 
had pure tone thresholds of 100, 105, 105, and 110 decibels 
in the left ear with a 36 percent speech recognition ability 
that equate to auditory level XI under table VIA; the right 
ear hearing loss is considered normal or auditory level I 
because service connection is not in effect for this 
condition and the veteran does not have deafness in the right 
ear; the findings prior to the January 2002 indicate and 
auditory level of VII under table VI for the left ear.

9.  In 1996 and 1997, the veteran submitted claims for 
service connection for residuals of agent orange, including 
prostate cancer.

10.  Prostate cancer was not present in service or for many 
years later, and it is not related to an incident of service 
other than by presumption of law, effective from November 7, 
1996.

11.  The December 1997 Board decision determined there was no 
new and material evidence to reopen a claim for service 
connection for tinnitus.

12.  On October 13, 1999, the veteran submitted an 
application to reopen the claim for service connection for 
tinnitus.

13.  There is no correspondence in the veteran's claims 
folders from the time of the December 1997 Board decision to 
October 13, 1999 that may be considered an application to 
reopen the claim for service connection for tinnitus.

14.  The December 1997 Board decision denied service 
connection for a right eye disability.

15.  On October 13, 1999, and on November 13, 2000, the 
veteran submitted applications to reopen the claim for 
service connection for a right eye disability.

16.  There is no correspondence in the veteran's claims 
folders  from the time of the December 1997 Board decision to 
October 13, 1999, that may be considered an application to 
reopen the claim for service connection for a right eye 
disability.


CONCLUSIONS OF LAW

1.  The December 1997 Board decision, determining there was 
no new and material evidence to reopen the claim for service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.

3.  Squamous cell carcinoma was not incurred in or aggravated 
by active service; nor may squamous cell carcinoma be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  Diverticulitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

5.  A left inguinal hernia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

6.  A respiratory disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

7.  A right or left hip disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).

8.  The criteria for a higher rating of 100 percent for PTSD, 
effective prior to November 4, 1999, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Code 9411, 
effective prior to November 7, 1996, 4.130, Code 9411, 
effective as of November 7, 1996.

9.  The criteria for a higher rating for left ear hearing 
loss, rated as zero percent, effective prior to January 2002, 
and as 10 percent, effective as of January 2002, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 
Code 6100 (2002).

10.  The criteria for an effective date prior to November 7, 
1996, for service connection for residuals of prostate cancer 
are not met.  38 U.S.C.A. § 5100 (West 2002); 38 C.F.R. 
§ 3.400 (2002).

11.  The criteria for an effective date prior to October 13, 
1999, for service connection for tinnitus are not met.  
38 U.S.C.A. § 5110 (2002); 38 C.F.R. § 3.400 (2002).

12.  The criteria for an earlier effective date of October 
13, 1999, for service connection for a right eye disability 
are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims listed on the first 2 pages of this decision, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In October 2001 and 
May 2002 letters, the RO notified the veteran of the evidence 
needed to substantiate the claims.  These letters gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Low Back 
Disability

A September 1987 RO rating decision denied service connection 
for a back disorder.  The veteran appealed this 
determination, and in an April 1990 decision, the Board 
denied the appeal.  In the December 1997 Board decision, it 
was determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for a back disorder, and that the prior April 1990 Board 
decision denying service connection for a back condition was 
final.

In 1999, the veteran submitted an application to reopen the 
claim for service connection for a back disorder.  In order 
to establish service connection for a disability, the 
evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The December 1997 Board decision determined there was no new 
and material evidence to reopen the claim for service 
connection for a back disorder.  A decision of the Board is 
final with the exception that a claimant may later reopen a 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.  The question 
now presented is whether new and material evidence has been 
submitted since the Board's adverse December 1997 decision, 
determining there was no new and material evidence to reopen 
the claim for service connection for a back disorder, to 
permit reopening of the claim.  38 C.F.R. 3.156(a), effective 
prior to August 29, 2001; Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows that the veteran's low 
back disability first found many years after service is 
related to an incident of service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1999.

The evidence of record in December 1997 consisted of 
statements from the veteran to the effect that he had 
residuals of a back injury due to a blast from a rocket in 
Vietnam while in service, and VA and private medical reports.  
The evidence then of record did not show the presence of a 
low back disability, including arthritis, until many years 
after service and did not link the veteran's low back 
condition to an incident of service.  

The evidence received after the December 1997 Board decision 
consists of additional statements from the veteran to the 
effect that he has a low back condition due to an incident of 
service, and VA and private medical reports.  His statements 
are similar to evidence of record in December 1997 and are 
not new.  The medical reports received after December 1997 
include a private medical report dated in November 1999 that 
notes a history of chronic back pain secondary to lumbosacral 
strain that the veteran stated began in service in Vietnam, 
and a private medical report of his evaluation in February 
2002 that shows the presence of radiological evidence of 
arthritis of the lumbar spine.  The medical reports received 
after December 1997 do not show the presence of a back 
disability until many years after service and they do not 
causally link the veteran's low back condition to an incident 
of service.  The evidence received after December 1997 does 
not tend to show (other than through reliance on previously-
rejected history) that a low back disorder is due to an 
incident of service, and when considered with the evidence 
previously of record or alone, does not raise a reasonable 
possibility of a change in the prior adverse decision.  
Hence, it is not new and material.  Hodge, 155 F.3d 1356.

As no new and material evidence has been submitted since the 
December 1997 Board decision, the claim for service 
connection for a low back disorder is not reopened and the 
December 1997 Board decision remains final.


II.  Service Connection for Squamous Cell Carcinoma

Service medical records are negative for a malignant tumor.  
The post-service medical records do not demonstrate the 
presence of squamous cell carcinoma until many years after 
the veteran's separation from service.

VA and private medical records, including documents from the 
Social Security Administration, show that the veteran was 
treated and evaluated for various conditions from the late 
1970's to 2003.  The more salient medical reports related to 
the claims considered in this appeal are discussed in the 
appropriate sections of this decision.

The post service medical records do not show the presence of 
squamous cell carcinoma until many years after the veteran's 
separation from service.  A private medical report dated in 
November 1999 notes that the veteran had a history of 
squamous cell carcinoma that was diagnosed in 1992.  

A private medical report reveals that the veteran underwent 
surgical excision of cutaneous malignancy with continuous 
microscopic control.  The diagnosis was recurrent squamous 
cell carcinoma in situ.

A private medical report dated in March 2003 notes that the 
veteran had a history of multiple surgeries for superficial 
penile carcinoma of the glans penis.  

The record shows the veteran assertions to the effect that 
his squamous cell carcinoma was due to exposure to agent 
orange while in Vietnam.  The evidence shows that he served 
in Vietnam during the Vietnam Era while in service.  Under 
the circumstances, he is presumed to have been exposed to 
agent orange in service.  38 C.F.R. § 3.307(a)(6)(iii).  
These provisions were amended by the Veterans Education and 
Benefits Expansion Act of 2001 (P.L. 107-103) to include all 
Vietnam veterans as well as the requirement that respiratory 
cancer become manifest within 30 years of the veteran's 
departure from Vietnam to qualify for the presumption of 
service connection based on exposure to herbicides.

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. 
§ 3.307(a)(6) (2002) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption of 38 C.F.R. § 3.307(d) (2002) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
soft-tissue sarcoma, and type 2 diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2002).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.307(a)(6)(ii).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Note 1 following 38 C.F.R. § 3.309(e).

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences (NAS) under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available.  38 U.S.C.A. § 1116(b)(1), (2).  A veteran who, 
during active service, served in Vietnam, beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have exposed during such service to agent orange, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to agent orange.  38 U.S.C.A. § 1116(f).

The evidence does not show the presence of squamous cell 
carcinoma in service or until many years after the veteran's 
separation from service, and it does not link the veteran's 
squamous cell carcinoma to an incident of service, including 
exposure to agent orange. Nor is squamous cell carcinoma a 
disease that may be granted service connection on a 
presumptive basis due to exposure to agent orange in service.  
38 C.F.R. § 3.309(e).  Hence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of squamous cell carcinoma, 
and the claim is denied.




III.  Service Connection for Diverticulitis and Postoperative 
Residuals of Left Inguinal Hernia

Service medical records do not show the presence of 
diverticulitis or a left inguinal hernia.  These records show 
that the veteran underwent a medical examination in February 
1978 for retirement from service.  At that examination, there 
were no GI (gastrointestinal) complaints and diverticulitis 
or a left inguinal hernia was not found.  

Service medical records reveal that the veteran was seen in 
June 1978 for complaints of nausea after eating greasy foods.  
He was recommended for laboratory studies and a gall bladder 
series.  These studies were normal, and he was placed on a 
diet that excluded greasy foods.

The post-service medical records do not show the presence of 
GI problems until many years after the veteran's separation 
from service.  A private medical report dated in May 1998 
notes that the veteran needed surgery for a left inguinal 
hernia.  

A private medical report reveals that the veteran underwent 
repair of a left inguinal hernia in June 1998.  The diagnosis 
was left inguinal hernia.

The Board finds that the evidence does not show the presence 
of diverticulitis in service or after service.  The Board 
also finds that the evidence does not show the presence of a 
left inguinal hernia in service or until many years after 
service, and does not relate this condition to a disease or 
injury in service.  The preponderance of the evidence is 
against the claims for service connection for diverticulitis 
and for the post operative residuals of a left inguinal, and 
the claims are denied.


IV.  Service Connection for a Respiratory Disease

Service medical records show that the veteran underwent a 
medical examination in February 1978 for retirement from 
service.  There were no complaints of breathing problems and 
a respiratory disease was not found.  Radiological evaluation 
of his chest revealed no abnormalities.

The post-service medical records do not indicate the presence 
of respiratory problems until many years after the veteran's 
separation from service.  A private medical report shows that 
he underwent pulmonary function studies in September 1995.  
The flow rate studies revealed mild restriction with no 
evidence of significant airflow limitation.

In this case, the evidence indicates that the veteran has 
some mild pulmonary restriction, but this condition was not 
found until many years after his separation from service.  
There is no competent evidence that links this condition to 
an incident of service.  Hence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a respiratory disease, and the claim 
is denied.


V.  Service Connection for a Bilateral Hip Disorder

Service medical records reveal that the veteran underwent a 
medical examination in February 1978 for retirement from 
service.  There were no complaints of hip problems and a 
disorder of either the right or left hip was not found.

A private medical report shows that the veteran underwent an 
orthopedic evaluation in January 1980.  He gave a history of 
being involved in a 2-car collision in 1979.  He complained 
of various joint pains, but no pains of the hips.  Nor was a 
disorder of either hip found.  

A private medical report dated in August 1987 reveals that 
the veteran was evaluated in July 1987 for various pains, 
including hip pain.  He gave a history of various joint pains 
since sustaining an injury in service.  A right or left hip 
disorder was not found.

The private medical report of the veteran's orthopedic 
evaluation in February 2002 shows that the veteran had 
complaints of various pains, including hip pain.  X-rays of 
his hips appeared good without significant arthritic changes.  
A right or left hip disorder was not found.

The service medical records do not show the presence of a 
right or left hip disorder.  Nor do the post-service medical 
records reveals the presence of such a disorder.  Hence, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for right and left hip 
disorders, and the claims are denied.


VI.  Increased Evaluation for PTSD, rated as 30 Percent 
Disabling, Effective prior to November 4, 1999

An April 1986 RO rating decision granted service connection 
for PTSD.  A 30 percent evaluation was assigned for this 
disorder, effective from August 1985.  The 30 percent rating 
has remained unchanged until it was increased to 100 percent, 
effective from November 4, 1999.

A private medical report reveals that the veteran underwent a 
psychiatric examination in September 1991.  He reportedly had 
been married for 25 years and had 2 children.  It was noted 
that he had been unable to work since 1991 because of his 
various disabilities.  He was somewhat untidy and disheveled.  
He was of average intelligence.  He was very tense and 
anxious.  He was depressed and was consumed by 
"flashbacks".  He did not display any intellectual or 
memory impairment, but his concentration was diminished.  He 
did not appear to be confused, disoriented or floridly 
psychotic, but his manner was one of guardedness, 
suspiciousness, with some underlying paranoia.  There was no 
evidence of suicidal or homicidal tendencies.  The diagnoses 
were PTSD, rule out major depression, and rule out 
personality disorder.  The examiner opined that the veteran 
appeared to be unable to work in any substantial capacity, 
possibly due to the fact that he had not totally benefited 
from treatment, either due to his inconsistency, 
noncompliance or perhaps due to the fact that he had a severe 
depression that had not been adequately evaluated or treated.

In November 1991, the veteran submitted a claim for a total 
rating for compensation purposes based on individual 
unemployability.  In it, he reports no more than marginal 
employment since the 1980's.

A private medical report shows the veteran was seen on 
November 4, 1999.  It was noted that he had PTSD with 
anxiety, insomnia, constant irritability, flashbacks of the 
war, and headaches.  It was noted that he required anti-
anxiety medications.

A private medical report dated in November 2000 shows that 
the veteran had PTSD and major depression.  The Axis V 
diagnosis was 30.  It was noted that he only worked at the 
most 7 to 8 months from 1986 to 1999, and that he was 
terminated from several jobs because he could not deal with 
people.  He reportedly was told that he could not control his 
temper.  The signatory, a psychiatrist, opined that the 
veteran had been permanently and totally disabled since 1986 
because of PTSD.

The veteran underwent a VA psychiatric examination in January 
2002.  He was oriented times 4 and alert.  His judgment was 
fair.  His insight was poor.  His intelligence was average.  
His affect showed mild depression and moderate anxiety.  
Thought content showed that there was some auditory 
hallucinations.  There was some paranoia, startle, 
hypervigilance, nightmares, flashbacks, and intrusive 
memories.  The diagnosis was PTSD.  The global assessment of 
functioning was 40 with severe industrial and moderate to 
moderately severe social dysfunction.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

A longitudinal review of the evidence shows that the veteran 
has been essentially unemployed since the 1980's primarily 
due to his PTSD.  The examiner who saw him in September 1991 
opined that the veteran appeared to be unable to work in any 
substantial capacity, possibly due to the fact that he had 
not totally benefited from treatment, either due to his 
inconsistency, noncompliance or perhaps due to the fact that 
he had a severe depression that had not been adequately 
evaluated or treated.  The private medical report dated in 
November 2000 shows that the veteran had PTSD with an Axis V 
diagnosis of 30, and the examiner noted that veteran had only 
worked at the most 7 to 8 months from 1986 to 1999, and that 
he was terminated from several jobs because he could not deal 
with people.  He reportedly was told that he could not 
control his temper.  The signatory, a psychiatrist, opined 
that the veteran had been permanently and totally disabled 
since 1986 because of PTSD.  These opinions are consistent 
with the findings in the report of the veteran's VA 
psychiatric examination in January 2002.  Nor is there any 
competent medical evidence in the claims folder to rebut the 
opinion that the veteran has been unemployable since the 
1980's due to PTSD.

The Board finds that the evidence shows that the veteran's 
PTSD prior to November 4, 1999, was manifested primarily by 
anxiety, depression, recollections of events in Vietnam, 
anger, and diminished concentration that rendered him 
demonstrably unable to obtain or retain substantially gainful 
employment or that produced total occupational and social 
impairment.  Hence, the evidence supports granting a total 
rating for the PTSD, effective prior to November 4, 1999, 
under the criteria of diagnostic code 9411, effective prior 
to or as of November 7, 1996.


VII.  Increased Evaluation for Left Ear Hearing Loss, rated 
as Zero Percent, Effective prior to January 2002, and as 
10 Percent, Effective as of January 2002

The April 1990 Board decision denied an increased 
(compensable) evaluation for left ear hearing loss.  

A private medical report show that the veteran underwent 
audiological evaluation in October 1999.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
50
55
60
LEFT

55
70
75
80

Speech audiometry revealed speech recognition ability of 
68 percent in the right ear and of 64 percent in the left 
ear.

On the authorized VA audiological evaluation in January 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
65
65
LEFT

100
105
105
110

Speech audiometry revealed speech recognition ability of 
58 percent in the right ear and of 36 percent in the left 
ear.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the non-
service-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 4.87, Tables VI 
and VII, Code 6100, effective as of June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

Public Law 107-330, effective December 6, 2002, amended 
38 U.S.C.A. § 1160(a)(3) to require VA to consider a 
veteran's non-service-connected deafness in one ear as if it 
were service-connected when the veteran has service-connected 
deafness in the other ear compensable to a degree of 
10 percent or more.  38 C.F.R. § 3.383(a)(3) has not yet been 
amended.

The report of the veteran's VA audiological evaluation in 
January 2002 shows he had pure tone thresholds of 100, 105, 
105, and 110 decibels in the left ear with a 36 percent 
speech recognition ability that equate to auditory level XI 
under table VIA.  His right ear hearing acuity is considered 
normal or auditory level I because service connection is not 
in effect for this condition and he does not have deafness in 
the right ear.  The auditory levels of XI for the left ear 
and of I for the right ear support a 10 percent rating for 
the left ear hearing loss under Table VII, effective from 
January 2002.  The findings prior to the January 2002 
indicate an auditory level of VII under table VI for the left 
ear.  The auditory levels of VII for the left ear and of I 
for the right ear support a zero percent evaluation for the 
left ear hearing loss under Table VII, effective prior to 
January 2002.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for higher ratings for 
the left ear hearing loss, rated as zero percent, effective 
prior to January 2002, and as 10 percent, effective from 
January 2002.  Therefore, the claim is denied.


VIII.  Entitlement to an Effective Date Earlier than November 
7, 1996, for Service Connection for Residuals of Prostate 
Cancer

In 1997, the veteran submitted a claim for service connection 
for prostate cancer.  Service medical records do not show the 
presence of prostate cancer and the post-service medical 
records do not show this malignancy until many years after 
service.  Nor does the competent evidence link the veteran's 
prostate cancer to an incident of service.

A private medical report reveals that the veteran underwent 
bilateral pelvic lymph node dissection, radical retropubic 
prostatectomy, in June 1993.  The diagnosis was 
adenocarcinoma of the prostate.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it 
is the date entitlement arose or the date of receipt of the 
claim, whichever is later.

In this case, the evidence does not show that the veteran had 
prostate cancer in service or for many years later.  There is 
no evidence linking this condition to an incident in service, 
including exposure to agent orange.  Service connection was 
granted for residuals of prostate cancer, effective from 
November 7, 1996, under presumption of law discussed in 
section II of this decision.  The Board has not found any 
document in the record qualifying as a claim for service 
connection for prostate cancer received before that date.  
Accordingly, no earlier date can be awarded.  The 
preponderance of the evidence is against the claim for an 
effective date earlier than November 7, 1996, for residuals 
of prostate cancer and the claim is denied.


IX.  Entitlement to an Effective Date Earlier than October 
13, 1999 for Service Connection for Tinnitus

The April 1990 Board decision denied service connection for 
tinnitus.  The December 1997 Board decision determined there 
was no new and material evidence to reopen the claim for 
service connection for tinnitus and that the April 1990 Board 
decision remained final.  38 U.S.C.A. §§ 5108 and 7104.

On October 13, 1999, the veteran submitted an application to 
reopen the claim for service connection for tinnitus.  A 
review of the record does not show correspondence received 
from the time of the December 1997 Board decision prior to 
October 13, 1999 that may be construed as a claim for service 
connection for tinnitus.

The Court in Servello v. Derwinski, 3 Vet. App. 196 (1992) 
held that the requirements of 38 C.F.R. § 3.155(a) regarding 
a communication identifying an intent to apply for a VA 
benefit did not demand specificity in order to constitute an 
informal claim.  In this case, the veteran submitted an 
application to reopen the claim for service connection for 
tinnitus on October 13, 1999, following a December 1997 Board 
decision that denied a similar application.  There is no 
evidence received from the time of the December 1997 Board 
decision prior to October 13, 1999 indicating in the 
veteran's intent to apply for service connection for 
tinnitus.  Hence, the date of October 13, 1999 for service 
connection for tinnitus used by the RO is correct.  The 
preponderance of the evidence is against the claim for an 
effective date earlier than October 13, 1999 for service 
connection for tinnitus, and the claim is denied.


X.  Entitlement to an Effective Date Earlier than November 
13, 2000 for Service Connection for a Right Eye Disability

The April 1987 Board decision denied service connection for a 
right eye disability.  The December 1997 Board decision 
determined that no new and material evidence had been 
submitted to reopen the claim for service connection for a 
right eye disability, and that the April 1987 Board decision 
remained final.  38 U.S.C.A. §§ 5108 and 7104.

On October 13, 1999, and November 13, 2000, the veteran 
submitted applications to reopen the claim for service 
connection for a right eye disability.  The RO granted 
service connection for a right eye disability, effective from 
November 13, 2000.  There are no documents in the claims 
folders indicating the veteran's intent to apply for service 
connection for a right eye disability from the time of the 
December 1997 Board decision prior to October 13, 1999.

In view of the above, the Board finds that the evidence 
supports granting service connection for the right eye 
disability from the earlier effective date of October 13, 
1999.  Hence, the claim is granted.
Statements from the veteran are to the effect that various 
disabilities are to due incidents of service or are more 
severe than currently rated, but this evidence is not 
considered competent because the record does not show that he 
has the experience, training or education to make medical 
diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(1) 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The benefit of the doubt doctrine is not for application with 
regard to the claims denied in this decision because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The application to reopen the claim for service connection 
for a low back disability is denied.

Service connection for squamous cell carcinoma is denied.

Service connection for diverticulitis is denied.

Service connection for a respiratory disease is denied.

Service connection for a right and left hip disorder is 
denied.

Service connection for post operative residuals of left 
inguinal hernia is denied.

An increased evaluation of 100 percent for PTSD, effective 
prior to November 4, 1999 is granted subject to the 
regulations applicable to the payment of monetary benefits.

An increased evaluation for left ear hearing loss, rated as 
zero percent, effective prior to January 2002, and as 
10 percent, effective as of January 2002, is denied.
An effective date earlier than November 7, 1996, for service 
connection for post operative residuals of prostate cancer is 
denied.

An effective date earlier than October 13, 1999, for service 
connection for tinnitus is denied.

An earlier effective date of October 13, 1999, for service 
connection for a right eye disability is granted.

The appeal for an earlier effective date for a total 
disability rating for compensation purposes based on 
individual unemployability is dismissed as moot.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

